Case 9:20-md-02924-RLR Document 2574 Entered on FLSD Docket 01/19/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

   IN RE: ZANTAC (RANITIDINE)                                                     MDL NO. 2914
   PRODUCTS LIABILITY                                                              20-MD-2924
   LITIGATION
                                                       JUDGE ROBIN L. ROSENBERG
                                              MAGISTRATE JUDGE BRUCE E. REINHART
   _______________________________/

   THIS DOCUMENT RELATES TO: Case 9:20-cv-81406-RLR; ARTHUR LYNN ROY,
   Individually and as Lawful Heir to the Estate of ARTHUR LOUIS ROY, Deceased.

               NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

          Pursuant to Pretrial Order # 39, Plaintiff ARTHUR LYNN ROY (Individually and as
   Lawful Heir to the Estate of ARTHUR LOUIS ROY), who instituted the above-captioned action,
   a member case in In Re Zantac Liability Litigation, MDL. No. 2924 (S.D. Fla.), hereby provides
   notice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i) that the case is DISMISSED
   WITHOUT PREJUDICE.
          By filing this notice, undersigned counsel certifies that no answer of motion for summary
   judgment has previously been served in response to the Short-Form Complaint or Individual
   Long-Form Complaint to which this notice applies.
   Dated: January 19, 2021
                                               Respectfully submitted,
                                               LAW OFFICE OF MICHAEL P. O’CONNOR

                                               /s/ Michael P. O’Connor
                                               Michael P. O’Connor, Esq.
                                               TX State Bar No. 15187425
                                               500 Westover Drive, No. 10768
                                               Sanford, NC 27330
                                               moconnor@michaeloconnorlaw.com
                                               Tel. (800) 975-8130
                                               Attorney for Plaintiff
Case 9:20-md-02924-RLR Document 2574 Entered on FLSD Docket 01/19/2021 Page 2 of 2




                                   CERTIFICATE OF SERVICE

   I certify that, on January 19, 2021, service of this document was effected pursuant to the Court’s
   electronic filing procedures by filing this document through the ECF system.

                                                 /s/ Michael P. O’Connor
                                                Michael P. O’Connor, Esq.
                                                TX State Bar No. 15187425
                                                500 Westover Drive, No. 10768
                                                Sanford, NC 27330
                                                moconnor@michaeloconnorlaw.com
                                                Tel. (800) 975-8130
                                                Attorney for Plaintiff
